DETAILED ACTION
Claims 1-21, 24-25, and 28 are pending and currently under review.
Claims 22-23 and 26-27 are cancelled.
Claim 28 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/22/2021 has been entered.  Claims 1-21 and 24-25, and newly submitted claim(s) 28, remain(s) pending in the application.  

Claim Objections
As stated in the previous office action, the recitation of “first metal compositions” in line 10 of claims 1 and 19 should be corrected to “first metal composition”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 13, 15, 17-19, 21, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (2005, Rapid synthesis of Ti2AIC by spark plasma sintering technique) alone, or alternatively as evidenced by Munir et al. (2006, The effect of electric field and pressure on the synthesis and consolidation of materials: a review of the spark plasma sintering method).
Regarding claims 1 and 7-8, Zhou et al. discloses a method of spark plasma sintering including the steps of providing pure, elemental powders of Ti, Al, and graphite, performing spark plasma sintering at a temperature of 900 to 1300 degrees C, and subsequently measuring the density of the sintered samples [p.132 col.1 In.1 to col.2 In.8].  The examiner reasonably considers the disclosed elemental Al powder, elemental Ti powder, and sintered sample to meet the claimed limitations of a first metal composition, second metal composition different from the first, and a bulk material sample, respectively.  The examiner further notes that the formation of a transient liquid phase bond by sintering at a temperature as claimed would appear to have naturally been expected to be present because the sintering temperature of 900 to 1300 
Regarding claims 2-6, Zhou et al. discloses the method of claim 1 (see previous).  Zhou et al. further discloses that the spark plasma sintering takes place under vacuum with a pulsed current under applied pressure [p.132 “experimental”].  The examiner further notes that a direct current to heat the powder would have naturally flowed from the disclosure of Zhou et al. because spark plasma sintering is known to utilize direct current to heat the powder 
Regarding claims 10-11, Zhou et al. discloses the method of claim 1 (see previous). As stated previously, the examiner notes that the pure Ti powder of Zhou et al. would naturally be expected to have a melting point greater than about 500 degrees C as claimed.  The examiner further notes that the melting point of Al is at least about 100 degrees C less than that of Ti, as stated previously.  See MPEP 2145(II).
Regarding claims 13 and 15, Zhou et al. discloses the method of claim 1 (see previous).  The examiner reasonably considers the Ti2AIC composition of Zhou et al. to be an alloy of Al as claimed, wherein no other components are disclosed to be present such that the examiner reasonably considers the sintered sample of Zhou et al. to “consist” of the Ti2AIC alloy as claimed.
Regarding claim 16, Zhou et al. discloses the method of claim 1 (see previous).  Zhou et al. further discloses polishing prior to measuring for density, which the examiner reasonably considers to meet the limitation of shaping because the examiner submits that a step of polishing would naturally be expected to remove (ie. change the shape) at least some surface material to obtain a smoother, polished surface [p.132 “experimental”].
Regarding claims 17-18, Zhou et al. discloses the method of claim 1 (see previous).  Zhou et al. is further silent regarding any use of a flux in the disclosed experimental procedure, such that the examiner submits that one of ordinary skill 
Zhou et al. does not expressly teach that the sample material is substantially voidless as claimed.  However, the examiner submits that the manufacturing method of Zhou et al. and the instant invention are substantially similar such that a similar result of a voidless material would be expected of the material of Zhou et al. as will be further explained.  Specifically, the instant invention discloses achieving a voidless material particularly by omitting the use of a flux [0052 spec].  The examiner notes that this is because a flux material, which is not normally part of the final sintered part, would be expected to leave behind voids once said flux material is removed during sintering.  Accordingly, the disclosure of Zhou et al. is absent any presence of a flux as stated previously, such that the examiner considers the method of Zhou et al. to be without a fluxing agent absent a specific teaching to the contrary above.  Therefore, since the method of Zhou et al. is also absent a flux material during spark plasma sintering, the examiner submits that a similar result of a substantially voidless material would have been expected of the material of Zhou et al. relative to the instant claims.  See MPEP 2112.01.
Regarding claims 19 and 21, the examiner notes that the recitations of claims 19 and 21 are identical to those of claims 1-8 together (see previous).  Since Zhou et al. has been shown to teach the limitations of claims 1-8, the examiner reasonably considers the disclosure of Zhou et al. to also meet the limitations of claims 19 and 21.
Regarding claims 24-25, Zhou et al. discloses the method of claim 1 (see previous).  Zhou et al. does not expressly teach that the transient liquid phase bonding includes formation of a solid intermetallic that surrounds and directly contacts the second metal composition particles as claimed.  However, the examiner submits that the claimed phenomena of formation of a solid intermetallic at a temperature between the melting points of the first and second metal compositions of Zhou et al. (ie. Al and Ti) such that said solid intermetallic surrounding and directly contacting the second metal composition particles is a natural phenomenon that would be expected to occur during liquid phase sintering because the mechanism of liquid phase sintering involves sintering at temperatures over the melting point of one of the constituent powders, such that the melted powder constituent dissolves into the remaining solid powder constituent to form a solid intermediate compound, wherein an intermetallic compound would between the aforementioned constituents would naturally form to surround the second, high-melting point constituent as claimed.  See MPEP 2145(II).

Claim(s) 1-12, 14, 16-21, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapauw et al. (2015, Rapid synthesis and elastic properties of fine grained Ti2SnC produced by spark plasma sintering) alone, or alternatively as evidenced by Munir et al. (2006, The effect of electric field and pressure on the synthesis and consolidation of materials: a review of the spark plasma sintering method.
Regarding claims 1 and 7-8, Lapauw et al. discloses a method of spark plasma sintering including the steps of providing pure, elemental powders of Ti, Sn, and C, performing spark plasma sintering at a temperature of 900 to 1300 degrees C, and subsequently measuring the density and Young’s modulus of the sintered samples [p.73 “materials and methods”].  The examiner reasonably considers the disclosed elemental Sn powder, elemental Ti powder, and sintered sample to meet the claimed limitations of a first metal composition, second metal composition different from the first, and a bulk material sample, respectively.  The examiner further notes that the formation of a transient liquid phase bond by sintering at a temperature as claimed would appear to have naturally been expected to be present because the sintering temperature of 500 up to 1400 degrees C of Lapauw et al. as stated previously falls between the melting points of Sn (approximately 232 degrees C) and Ti (approximately 1668 degrees C), such that the Ti particles would be expected to remain solid while the Sn particle would be expected to form a liquid.  See MPEP 2145(II).  The examiner further considers the sintered sample of Lapauw et al. to meet the claimed limitation of “a bulk material sample consisting of a material of a transient liquid phase bond” because the precursor bonding materials of Lapauw et al. of Ti, Sn, and C are the only materials disclosed to be present (ie. no other materials are expressly included), such that the recitation of “consisting of” is reasonably considered to be met.  The examiner further submits that the recitation of “for evaluating properties of a transient liquid phase bond” is an instance of intended use which, upon further consideration, is not considered to impart any further distinct or 
Regarding claims 2-6, Lapauw et al. discloses the method of claim 1 (see previous).  Lapauw et al. further discloses that the spark plasma sintering takes place under vacuum with applied pressure [p.73 “materials and methods”].  The examiner further notes that a direct, pulsed current to heat the powder would have naturally flowed from the disclosure of Lapauw et al. because spark plasma sintering is known to utilize a direct, pulsed current to heat the powder material, as would have been recognized by one of ordinary skill or alternatively as evidenced by Munir et al. [p.770 col. 1 In.3-7].
Regarding claims 9-12, Lapauw et al. discloses the method of claim 1 (see previous).  As stated previously, the examiner notes that the pure Sn powder and Ti powder of Zhou et al. would naturally be expected to have a melting point below about 400 degrees C and greater than about 500 degrees C, respectively.  The examiner further notes that the melting point of Sn is at least about 100 degrees C less than that of Ti, as stated previously.  See MPEP 2145(II).  The examiner further notes that the Sn purity of Lapauw et al. falls within the instantly claimed ranges.  See MPEP 2131.03.
Regarding claims 14 and 20, Lapauw et al. discloses the method of claim 1 (see previous).  The examiner reasonably considers the Ti2SnC composition of 
Regarding claim 16, Lapauw et al. discloses the method of claim 1 (see previous).  Lapauw et al. further discloses grinding and polishing the sintered samples prior to measuring for density, which the examiner reasonably considers to meet the limitation of shaping because the examiner submits that a step of polishing would naturally be expected to remove (ie. change the shape) at least some surface material to obtain a smoother, polished surface [p.73 “materials and methods”].
Regarding claims 17-18, Lapauw et al. discloses the method of claim 1 (see previous).  Lapauw et al. is further silent regarding any use of a flux in the disclosed experimental procedure, such that the examiner submits that one of ordinary skill would have recognized the disclosure of Lapauw et al. to be absent a flux absent a specific teaching to the contrary [p.73 “materials and methods”].
Lapauw et al. does not expressly teach that the sample material is substantially voidless as claimed.  However, the examiner submits that the manufacturing method of Lapauw et al. and the instant invention are substantially similar such that a similar result of a voidless material would be expected of the material of Lapauw et al. as will be further explained.  Specifically, the instant invention discloses achieving a voidless material particularly by omitting the use of a flux [0052 spec].  The examiner notes that this is because a flux material, which is not normally part of the final sintered part, would be expected to leave 
Regarding claims 19 and 21, the examiner notes that the recitations of claims 19 and 21 are identical to those of claims 1-8 together (see previous).  Since Lapauw et al. has been shown to teach the limitations of claims 1-8, the examiner reasonably considers the disclosure of Lapauw et al. to also meet the limitations of claims 19 and 21.
Regarding claims 24-25, Lapauw et al. discloses the method of claim 1 (see previous).  Lapauw et al. does not expressly teach that the transient liquid phase bonding includes formation of a solid intermetallic that surrounds and directly contacts the second metal composition particles as claimed.  However, the examiner submits that the claimed phenomena of formation of a solid intermetallic at a temperature between the melting points of the first and second metal compositions of Lapauw et al. (ie. Sn and Ti) such that said solid intermetallic surrounding and directly contacting the second metal composition particles is a natural phenomenon that would be expected to occur during liquid phase sintering because the mechanism of liquid phase sintering involves .

Claim(s) 1 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2009/0211902).
Regarding claim 1, Fujii et al. discloses a method of making a sputtering target [abstract]; wherein an exemplary method includes the steps of providing a main powder of In-25Co-14Ni, a Co powder, and a Sn powder as initial powders, and performing spark plasma sintering at a temperature of 390 degrees C to obtain a sintered sputtering target [0047-0048].  The examiner reasonably considers the aforementioned Sn powder and Co powder with In-25Co-14Ni  powders to meet the claimed limitation of metal particles of a first composition (ie. Sn) and metal particles of a second composition (ie. In-Co-Ni), respectively, according to broadest reasonable interpretation.  Furthermore, the examiner considers the final sputtering target of Fujii et al. to meet the claimed limitation of a bulk material sample.  Furthermore, the entire starting powder as a whole as disclosed by Fujii et al. is reasonably considered to meet the limitation of a “bonding material precursor comprising” said first and second metal particles.  

Since Fujii et al. is silent regarding the inclusion of any further materials other than the initial starting powders as mentioned above, the examiner reasonably considers the final sputtering target to be absent any other materials as would have been recognized by one of ordinary skill, such that the sputtering target (ie. bulk material sample) of Fujii et al. consists only of the sintered material (ie. material of the transient liquid phase bond).  
Finally, the examiner submits that the recitation of “for evaluating properties of a transient liquid phase bond” is an instance of intended use which, upon further consideration, is not considered to impart any further distinct or significant structural or processing limitations absent concrete evidence to the contrary.  See MPEP 2111.02.  Therefore, the examiner reasonably considers the method of Fujii et al. to meet the instant claim because independent claim 1 does not recite any specific method of property evaluation.  Nonetheless, Fujii et al. expressly teaches analyzing the target composition, which the examiner reasonably considers to meet the limitation of “evaluating properties” because composition is a physical property which can be measured [0051].
Regarding claim 28, Fujii et al. discloses the method of claim 1 (see previous).  As stated previously, Fujii et al. is silent regarding the inclusion of any further materials other than the initial starting powders as mentioned above (ie. Sn powder and Co+Co alloy powder).  Therefore, the examiner reasonably considers the target material (ie. material of the transient liquid phase bond) to only include said Sn powder (ie. first metal particles) and Co with Co alloy powders (ie. second metal particles), which meets the claimed recitation of the material “consisting of the first metal composition, second metal composition, and alloys thereof.”

Response to Arguments
The previous arguments made in view of Wang et al. have been withdrawn in view of applicants’ arguments.
Applicant's arguments, filed 1/22/2021, regarding the rejections over Zhou et al. and Lapauw et al. have been fully considered but they are not persuasive.
Applicant argues that Zhou et al. and Lapauw et al. require carbides, which are expressly excluded from the independent claims.  The examiner cannot concur.  Specifically, it is not clear to the examiner as to how the independent claims exclude a carbide material.  The independent claims merely require forming a sample “consisting of a material of the transient liquid phase bond,” wherein said material is formed from a “bonding material precursor comprising metal particles of…” (emphasis added).  The examiner recognizes that the bonding material precursor can reasonably include non-metallic 
It appears to the examiner that applicant is of the position that forming a material by “transient liquid phase bonding” is specially defined by applicant to require the formation of only an intermetallic alloy that is absent of carbides.  The examiner cannot concur.  Specifically, it is not apparent to the examiner, nor has it been made clear by applicant, as to where this special definition is set forth in the specification.  Indeed, the specification merely teaches that transient liquid phase bonding forms “an intermetallic alloy comprising the materials of the high and low melting point material,” wherein the high and low melting point materials can also be “ at least partially converted to an intermetallic alloy” during transient liquid phase bonding (emphasis added) [0030 spec.].  In other words, the instant specification expressly teaches that the precursor materials can be converted into materials other than intermetallic compounds during transient liquid phase bonding.  Thus, contrary to applicants’ allegations, the examiner cannot reasonably consider the independent claim to “expressly exclude carbides” according to broadest reasonable interpretation.
Applicant’s arguments with respect to new claim 28 have been considered but are moot over the new rejections made in view of Fujii et al.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Examiner, Art Unit 1734